Exhibit 10.1

 

LOGO [g84505g28z62.jpg]

TARGETED VARIABLE LONG TERM INCENTIVE PROGRAM

SEPTEMBER 3, 2015

KEY EMPLOYEE AWARD

TERMS AND CONDITIONS

This Key Employee Award Terms and Conditions describes terms and conditions of
Restricted Stock Unit Awards, as part of the ConocoPhillips Targeted Variable
Long Term Incentive Program (Program), granted under the 2014 Omnibus Stock and
Performance Incentive Plan of ConocoPhillips (referred to as the Plan) by
ConocoPhillips (the Company) to certain eligible Employees (Employees). These
Terms and Conditions, together with the Annual Award Summary given to each
Employee receiving an Award, form the Award Agreement (the Agreement) relating
to the Awards described. The Agreement covers Restricted Stock Units granted
under the Program, and the term Employee covers recipients of Awards under the
Program.

 

1. Type and Size of Grant. Subject to the Plan and this Agreement, the Company
grants to certain eligible Employees Restricted Stock Units. Individual awards
will be as set forth in the Annual Award Summary given to each Employee to whom
an Award is granted. The Annual Award Summary for each Employee is made a part
of this Agreement with regard to such Employee.

 

2. Grant Date, Price, and Plan. The Grant Date and the Grant Price are set forth
on the Award Summary given to each Employee to whom an Award is granted. Awards
are made under the 2014 Omnibus Stock and Performance Incentive Plan.

 

3. Restrictions, Forfeiture, and Lapse of Restrictions. The Restricted Stock
Units subject hereto may be canceled or forfeited as set forth herein. Except as
otherwise noted in this Agreement, the following summary table describes
restrictions and terms, forfeiture, and lapse of restrictions, subject to the
more detailed provisions set forth below:

 

Effective 9/3/2015

 

Page 1 of 11



--------------------------------------------------------------------------------

Summary Table

 

Summary of Termination Rules

 

Status

  

Termination Date

  

Forfeiture or Lapsing of Restrictions

Retirement (generally age 65 with at least 5 years of service, see Definitions
section)

   Prior to 6 months from Grant Date    Canceled upon Termination    6 months
from Grant Date & after    Restrictions lapse on Termination date

Layoff

   Prior to 6 months from Grant Date    Canceled upon Termination    6 months
from Grant Date & after    Award is prorated and restrictions on remaining units
lapse on Termination date

Disability

   Prior to 1 month from Grant Date    Canceled upon Termination    1 month from
Grant Date & after    Award is prorated and restrictions on remaining units
lapse on Termination date

Death

   Prior to 1 month from Grant Date    Canceled upon Termination    1 month from
Grant Date & after    Award is prorated and restrictions on remaining units
lapse on Termination date

Divestitures, outsourcing, and moves to joint ventures

   Any date after Grant Date    Canceled upon Termination, unless approval
otherwise

All other Terminations

        Canceled upon Termination

 

(a) Restrictions and Terms.

 

  (i) The Award shall be held in escrow by the Company until the lapsing of
restrictions placed upon the Award. The Employee shall not have the right to
sell, transfer, assign, or otherwise dispose of Restricted Stock Units granted
in an Award until the escrow is terminated. Except as set forth below, the Award
shall be forfeited and the related Restricted Stock Units canceled upon the
Employee’s Termination of Employment with the Company prior to the lapsing of
restrictions. Restrictions shall lapse on one-third of the Restricted Stock
Units granted in an Award (rounded down to the nearest whole share) on the first
anniversary of the Grant Date; restrictions shall lapse on a further one- third
of the Restricted Stock Units granted in an Award (rounded down to the nearest
whole share) on the second anniversary of the Grant Date; and restrictions shall
lapse on the remaining Restricted Stock Units granted in an Award on the third
anniversary of the Grant Date. Upon the lapsing of restrictions, the number of
shares of unrestricted Stock equal to the number of shares of Restricted Stock
Units for which the restrictions have so lapsed shall be registered in the
Employee’s name, and the related shares of Restricted Stock Units shall be
canceled; provided, however, that in places where it is determined by the
Administrator that payout in the form of unrestricted Stock is prohibited by
law, regulation, or decree, or where the cost of legal compliance to issue the
unrestricted Stock would be unreasonably expensive, the Fair Market Value of
such unrestricted Stock shall be paid in cash instead of settlement of the Award
in unrestricted Stock. Cash payouts are only permitted where such legal
restrictions exist. Settlement of the Award in

 

Effective 9/3/2015

 

Page 2 of 11



--------------------------------------------------------------------------------

  unrestricted Stock or cash payout, if any, shall be made upon the lapsing of
restrictions on the Award, but, in any event, shall be made no later than
March 15 of the year following the year in which such restrictions lapse.

 

  (ii) Restricted Stock Units do not have any voting rights or other rights
generally associated with Stock, and are merely an obligation of the Company to
make settlement in accordance with the terms and conditions applicable to such
Restricted Stock Units. Restricted Stock Units granted to Employees under the
Program shall not accrue or be paid a dividend equivalent.

 

(b) Termination of Employment.

 

  (i) General Rule for Termination. If, prior to the date on which restrictions
lapse in accordance with the schedule set forth in the Award, the Employee’s
employment with a Participating Company shall be terminated for any reason
except death, Disability, Retirement, or Layoff, any Restricted Stock Units
remaining in escrow pursuant to such Award shall be canceled and all rights
thereunder shall cease; provided, however, that the Authorized Party may, in its
or his sole discretion, determine that all or any portion of an Award shall not
be canceled due to Termination of Employment.

 

  (ii) Layoff or Retirement Within Six Months. If, prior to a date six months
from the Grant Date, the Employee’s employment with a Participating Company
shall be terminated by reason of Layoff or Retirement, such Award shall be
canceled and all rights thereunder shall cease.

 

  (iii) Layoff After Six Months. If, on or after a date six months from the
Grant Date, the Employee’s employment with a Participating Company shall be
terminated by reason of Layoff, the Employee shall retain a prorated number of
the Restricted Stock Units of the Award. The number of Restricted Stock Units
retained will be computed by multiplying the original number of Restricted Stock
Units granted by a fraction, the numerator of which is the number of full months
of employment from the first day of the month in which the Award was granted
until the date the employee is terminated and the denominator of which is 36.
Such calculation shall be rounded down to the nearest whole share. From this
result the number of shares previously settled (or applied to tax withholding)
from the Award shall be subtracted to determine the prorated Award. In such
case, the restrictions on the prorated Award shall lapse on the date of
Termination of the Employee from the employ of the Company and its subsidiaries,
and settlement shall be made in accordance with the settlement provisions above.
The remainder of the Award shall be canceled and all rights thereunder shall
cease.

 

  (iv) Retirement After Six Months. If, on or after a date six months from the
Grant Date, the Employee’s employment with a Participating Company shall be
terminated by reason of Retirement, the Employee shall retain all rights
provided by the Award at the time of such Termination of Employment. In such
case, the restrictions on the Award shall lapse on the date of Termination of
the Employee from the employ of the Company and its subsidiaries, and settlement
shall be made in accordance with the settlement provisions above.

 

  (v) Disability. If, on or after a date one month from the Grant Date, an
Employee shall terminate employment following Disability of the Employee, the
Employee shall retain a prorated number of the Award shares or units granted.
The number of Award shares or units retained will be computed by multiplying the
original number of Award shares or units granted by a fraction, the numerator of
which is the number of full months of employment from the first day of the month
in which the Award was granted until the date the employee is terminated and the
denominator of which is 36. Such calculation shall be rounded down to the
nearest whole share. From this result the number of shares previously settled
(or applied to tax withholding) from the Award shall be subtracted to determine
the prorated Award. In such case, the restrictions on the prorated Award shall

 

Effective 9/3/2015

 

Page 3 of 11



--------------------------------------------------------------------------------

  lapse on the date of Termination of the Employee from the employ of the
Company and its subsidiaries, and settlement shall be made in accordance with
the settlement provisions above. The remainder of the Award shall be canceled
and all rights thereunder shall cease.

 

  (vi) Death. If, on or after a date one month from the Grant Date, an Employee
shall die while in the employ of a Participating Company, the executor or
administrator of the estate of the Employee or the person or persons to whom the
Award shall have been validly transferred by the executor or the administrator
pursuant to will or the laws of descent and distribution shall have the right to
settlement of the Award to the same extent the Employee would have, had the
Employee not died. In such case, the restrictions on a prorated number of the
Restricted Stock Units granted in the Award shall lapse upon the determination
of death by the Administrator, and settlement shall be made in accordance with
the settlement provisions above. The number of Award shares or units retained
will be computed by multiplying the original number of Award shares or units
granted by a fraction, the numerator of which is the number of full months of
employment from the first day of the month in which the Award was granted until
the date the employee is terminated and the denominator of which is 36. Such
calculation shall be rounded down to the nearest whole share. From this result
the number of shares previously settled (or applied to tax withholding) from the
Award shall be subtracted to determine the prorated Award. In such case, the
restrictions on the prorated Award shall lapse on the date of Termination of the
Employee from the employ of the Company and its subsidiaries, and settlement
shall be made in accordance with the settlement provisions above. The remainder
of the Award shall be canceled and all rights thereunder shall cease. No
transfer of an Award, or of the unrestricted Stock or other proceeds of an
Award, by the Employee by will or by the laws of descent and distribution shall
be effective to bind the Company unless the Administrator shall have been
furnished with written notice thereof and a copy of the will and such other
evidence as the Administrator may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions of such Award.

 

  (vii) Transfers and Leaves. Transfer of employment between Participating
Companies shall not constitute Termination of Employment for the purpose of any
Award granted under the Program. Whether any leave of absence shall constitute
Termination of Employment for the purposes of any Award granted under the
Program shall be determined by the Administrator, in each case in accordance
with applicable law and by application of the policies and procedures adopted by
the Company in relation to such leave of absence.

 

  (viii) Divestiture, Outsourcing, or Move to Joint Venture. If, after the Grant
Date, an Employee ceases to be employed by Participating Company as a result of
(a) the outsourcing of a function, (b) the sale or transfer of all or a portion
of the equity interest of such Participating Company (removing it from the
controlled group of companies of which the Company is a part), (c) the sale of
all or substantially all of the assets of such Participating Company to another
employer outside of the controlled group of corporations (whether the Employee
is offered employment or accepts employment with the other employer), (d) the
Termination of the Employee by a Participating Company followed by employment
within a reasonable time with a company or other entity in which the Company
owns, directly or indirectly, at least a 50% interest, prior to exercise of an
Award, or (e) any other sale of assets determined by the Authorized Party to be
considered a divestiture under this program, the Authorized Party may, in its or
his sole discretion, determine that all or a portion of any such Award shall not
be canceled. In such cases, the restrictions on the Award shall lapse on the
date of Termination of the Employee from the employ of the Company and its
subsidiaries, and settlement shall be made in accordance with the settlement
provisions above.

 

Effective 9/3/2015

 

Page 4 of 11



--------------------------------------------------------------------------------

  (ix) Change of Control. In the event of a Change of Control, as defined
hereafter, unless explicitly provided otherwise in the applicable Award
Agreement, all restrictions and other limitations applicable to any Restricted
Stock Units granted in any Award shall remain in effect and will lapse in
accordance with other provisions of this Award Agreement. Settlement in
unrestricted Stock or cash shall be made at the same times and upon the same
events as it would otherwise have been made in accordance with the settlement
provisions above.

 

  (x) Notwithstanding anything herein to the contrary, in the event that this
Award or any rights associated with this Award are includible in income pursuant
to section 409A of the Internal Revenue Code, settlement of the Award or any
other distribution hereunder due to Separation from Service with the Company and
its subsidiaries shall not be made to a “specified employee” (as that term is
defined in section 409A(a)(2)(B)(i)) prior to six months after the specified
employee’s Separation from Service from the Company and its subsidiaries (or, if
earlier, the date of death of the specified employee).

 

(c) Detrimental Activities and Suspension of Award.

 

  (i) If the Authorized Party determines that, subsequent to the grant of any
Award, the Employee has engaged or is engaging in any activity which, in the
sole judgment of the Authorized Party, is or may be detrimental to the Company
or a subsidiary, the Authorized Party may cancel all or part of the Restricted
Stock Units held in escrow pursuant to the Award or Awards granted to that
Employee.

 

  (ii) If the Authorized Party, in its or his sole discretion, determines that
the lapsing of restrictions on Restricted Stock Units held in escrow pursuant to
any Award has the possibility of violating any law, regulation, or decree
pertaining to the Company, any of its subsidiaries, or the Employee, the
Authorized Party may freeze or suspend the Employee’s right to settlement or
payout of the Award until such time as the lapse of restrictions would no
longer, in the sole discretion of the Authorized Party, have the possibility of
violating such law, regulation, or decree.

 

  (iii) Notwithstanding anything herein to the contrary, any Award is subject to
forfeiture or recoupment, in whole or in part, under applicable law, including
the Sarbanes-Oxley Act and the Dodd-Frank Act.

 

4. Assignment of Award Upon Death. Rights under the Plans and this Agreement
cannot be assigned or transferred other than by (i) will or (ii) the laws of
descent and distribution.

 

5. Tax Withholding. In all cases the Employee will be responsible to pay all
required withholding taxes associated with an Award. Should a withholding tax
obligation arise with regard to an Award or the lapsing of restrictions on
Restricted Stock Units granted in an Award, the withholding tax may be satisfied
by withholding units or shares of Stock. The value of the units or shares of
Stock withheld for this purpose shall be an amount consistent with applicable
laws and regulations. In cases where a withholding tax obligation arises prior
to the lapse of restrictions on Restricted Stock Units granted in an Award, the
withholding tax may be satisfied instead by other methods determined by the
Administrator, such as payment of cash by the Employee or, if agreed by the
Employee, payroll withholding. In cases where payment by payroll withholding
cannot be made due to circumstances arising after the election or where the
Administrator has determined that such withholding would violate any applicable
law, regulation, or decree, shares of Stock shall be withheld instead. When
necessary, lapsing of restrictions may be accelerated by the Authorized Party to
the extent necessary to provide shares of Stock to satisfy any withholding tax
obligation. This withholding tax obligation includes, but is not limited to,
federal, state, and local taxes, including applicable non-U.S. taxes such as
U.K. PAYE.

 

Effective 9/3/2015

 

Page 5 of 11



--------------------------------------------------------------------------------

6. Shareholder Rights for Restricted Stock Units. The Employee shall not have
the rights of a shareholder until the Restricted Stock Unit has been canceled
and ownership of shares of Stock has been transferred to the Employee.

 

7. Certain Adjustments. In the event certain corporate transactions,
recapitalizations, or stock splits occur while Restricted Stock Units are
outstanding, the Grant Price and the number of Restricted Stock Units shall be
correspondingly adjusted.

 

8. Relationship to the Plan. In addition to the terms and conditions described
in this Agreement, Awards are subject to all other applicable provisions of the
Plan. The decisions of the Committee with respect to questions arising as to the
interpretation of the Plan or this Agreement or as to findings of fact, shall be
final, conclusive, and binding.

 

9. No Employment Guarantee. No provision of this Agreement shall confer any
right upon the Employee to continued employment with any Participating Company.

 

10. Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware.

 

11. Amendment. Without the consent of the Employee, this Agreement may be
amended or supplemented (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of an Employee or to add to the rights of an Employee or to
surrender any right or power reserved to or conferred upon the Company in this
Agreement, provided, in each case, that such changes or corrections shall not
adversely affect the rights of the Employee with respect to the grant of an
Award evidenced hereby without the Employee’s consent, or (iii) to make such
other changes as the Company, upon advice of counsel, determines are necessary
or advisable because of the adoption or promulgation of, or change in or of the
interpretation of, any law or governmental rule or regulation, including any
applicable federal or state securities or tax laws.

 

Effective 9/3/2015

 

Page 6 of 11



--------------------------------------------------------------------------------

DEFINITIONS

Capitalized terms not defined below shall have the meanings set forth in the
Plan.

“Authorized Party” means the person who is authorized to approve an Award,
exercise discretion or take action under the Administrative Procedure for the
Restricted Stock Program and pursuant to the Program. With regard to Senior
Officers, the Committee is the Authorized Party. With regard to other Employees,
the Chief Executive Officer, acting as the Special Equity Award Committee of the
Board of Directors of the Company, is the Authorized Party, although the
Committee may act concurrently as the Authorized Party.

“Award” means any Restricted Stock Units granted to an Employee pursuant to such
applicable terms, conditions, and limitations as the Authorized Party may
establish in order to fulfill the objectives of the Program.

“Change of Control” has the meaning set forth in Attachment A to these Terms and
Conditions.

“Committee” means the Human Resources and Compensation Committee of the Board of
Directors of the Company, or any successor committee to it.

“Company” means ConocoPhillips, a Delaware corporation.

“Disability” means a disability for which the employee in question has been
determined to be entitled to either (i) benefits under the applicable plan of
long-term disability of the Company or its subsidiaries or (ii) disability
benefits under the Social Security Act. In the absence of any such
determination, the Authorized Party may make a determination that the employee
has a Disability.

“Fair Market Value” means, as of a particular date, the mean between the highest
and lowest sales price per share of such Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Stock are listed on that date, or, if there shall have been no such sale so
reported on that date, on the next preceding date on which such a sale was so
reported, or, at the discretion of the Committee, the price prevailing on the
exchange at a designated time.

“Grant Price” means the Fair Market Value for one share of Stock as of the date
of the grant of an Award. Grant Price is not adjusted for any restrictions
applicable to the Award.

“Layoff” means an applicable Termination of Employment due to layoff under the
ConocoPhillips Severance Pay Plan, the ConocoPhillips Executive Severance Plan,
or the ConocoPhillips Key Employee Change in Control Severance Plan, or layoff
or redundancy under any similar layoff or redundancy plan which the Company or
its subsidiaries may adopt from time to time. If all or any portion of the
benefits under the redundancy or layoff plan are contingent on the employee’s
signing a general release of liability, such Termination shall not be considered
as a “Layoff” for purposes of this Award unless the employee executes and does
not revoke a general release of liability, acceptable to the Company, under the
terms of such layoff or redundancy plan. In order to be considered a layoff for
purposes of this Award, the Termination of Employment must also be considered a
Separation from Service.

“Participating Company” includes ConocoPhillips and its 100% owned subsidiaries,
including both those directly owned and those owned through subsidiaries, whose
participation has been approved by the Authorized Party.

“Restricted Stock Unit” means a unit equal to one share of Stock (as determined
by the Authorized Party) that is subject to forfeiture provisions or that has
certain restrictions attached to the ownership thereof.

 

Effective 9/3/2015

 

Page 7 of 11



--------------------------------------------------------------------------------

“Retirement” means Termination at age 65 or older with a minimum of 5 years’
service with a Participating Company with regard to Employees on the United
States payroll. For Employees not on the United States payroll, Retirement means
Termination at the earlier of: a) age 65 or older with a minimum of 5 years’
service with a Participating Company, or b) the government or company imposed
mandatory retirement age with a minimum of 5 years’ service with a Participating
Company. Service is defined by the policies of the Participating Company.

“Senior Officer” means the Chairman of the Board, the CEO, all other executive
officers of the Company (determined in accordance with the Company’s custom and
practice pursuant to section 16(b) of the Securities Exchange Act of 1934, as
amended), all other employees of the Company who report directly to the CEO and
whose salary grade is 23 or higher, and all other employees of the Company whose
salary grade is 26 or higher.

“Separation from Service” means “separation from service” as that term is used
in section 409A of the Internal Revenue Code.

“Stock” means shares of common stock of the Company, par value $.01. Stock may
also be referred to as “Common Stock.”

“Termination” and “Termination of Employment” means cessation of employment with
the Participating Companies, determined in accordance with the policies and
practices of the Participating Company for whom the Employee was last performing
services.

 

Effective 9/3/2015

 

Page 8 of 11



--------------------------------------------------------------------------------

Attachment A

Change of Control

The following definitions apply to the Change of Control provision in Section 10
of the Plan.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect at the time
of determination.

“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.

“Beneficial Owner” shall mean, with reference to any securities, any Person if:

(a) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect at the
time of determination) such securities or otherwise has the right to vote or
dispose of such securities;

(b) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or

(c) such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
shareholder list, to call a shareholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of section
14(a) of the Exchange Act) in respect of such security.

The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term Beneficial Owner.

 

Effective 9/3/2015

 

Page 9 of 11



--------------------------------------------------------------------------------

“Board” shall have the meaning set forth in the Plan.

“Change of Control” shall mean any of the following occurring on or after
January 1, 2015:

(a) any Person (other than an Exempt Person) shall become the Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding
solely as a result of (i) any acquisition directly from the Company or (ii) any
acquisition by a Person pursuant to a transaction that complies with clauses
(i), (ii), and (iii) of subsection (c) of this definition;

(b) individuals who, as of January 1, 2015, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
January 1, 2015, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c) the Company shall consummate a reorganization, merger, statutory share
exchange, consolidation, or similar transaction involving the Company or any of
its subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (i) 50% or more of the
then outstanding shares of common stock of the corporation, or common equity
securities of an entity other than a corporation, resulting from such Business
Combination and the combined voting power of the then outstanding Voting Stock
of such corporation or other entity are beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the Beneficial
Owners of the outstanding Common Stock immediately prior to such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such Business Combination, directly or indirectly, 20% or
more of the Common Stock then outstanding or 20% or more of the combined voting
power of the Voting Stock of the Company then outstanding) beneficially owns,
directly or indirectly, 20% or more of the then outstanding shares of common
stock of the corporation, or common equity securities of an entity other than a
corporation, resulting from such Business Combination or the combined voting
power of the then outstanding Voting Stock of such corporation or other entity,
and (iii) at least a majority of the members of the board of directors of the
corporation, or the body which is most analogous to the board of directors of a
corporation if not a corporation, resulting from such Business Combination were
members of the Incumbent Board at the time of the initial agreement or initial
action by the Board providing for such Business Combination; or

(d) the shareholders of the Company shall approve a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a transaction that complies with clauses (i), (ii), and (iii) of
subsection (c) of this definition.

“Common Stock” shall have the meaning set forth in the Plan.

“Company” shall have the meaning set forth in the Plan.

 

Effective 9/3/2015

 

Page 10 of 11



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exempt Person” shall mean any of the Company, any entity controlled by the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or any entity controlled by the Company, and any Person organized,
appointed, or established by the Company for or pursuant to the terms of any
such employee benefit plan.

“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of January 1, 2015, or are thereafter
issued by the Company as a dividend on shares of Common Stock or other Voting
Securities or otherwise.

“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.

“Voting Stock” shall mean, (1) with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of, or to appoint by contract, directors of such corporation
(excluding any class or series that would be entitled so to vote by reason of
the occurrence of any contingency, so long as such contingency has not occurred)
and (ii) with respect to an entity which is not a corporation, all securities of
any class or series that are entitled to vote generally in the election of, or
to appoint by contract, members of the body which is most analogous to the board
of directors of a corporation.

 

Effective 9/3/2015

 

Page 11 of 11